                                                 1 Ariella T. Simonds (CA Bar No. 260940)
                                                   KLEE, TUCHIN, BOGDANOFF & STERN LLP
                                                 2 1999 Avenue of the Stars, Thirty-Ninth Floor
                                                   Los Angeles, CA 90067
                                                 3
                                                   Telephone:     (310) 407-4000
                                                 4 Facsimile:     (310) 407-9090
                                                   Email: asimonds@ktbslaw.com
                                                 5
                                                   Counsel for TableArt Inc.
                                                 6

                                                 7                               UNITED STATES BANKRUPTCY COURT
                                                 8                               NORTHERN DISTRICT OF CALIFORNIA
                                                 9                                       SAN FRANCISCO DIVISION
                                                10
                                                     In re                                                Case No. 19-30232 (HLB)
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11
                                                                                                          Chapter 11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                     MUNCHERY, INC.,
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                                                                          STIPULATION AND [PROPOSED]
           TELEPHONE: 310-407-4000




                                                                              Debtor.                     ORDER MODIFYING THE AUTOMATIC
                                                13
                                                                                                          STAY
                                                14

                                                15
                                                                Munchery, Inc., the debtor and debtor in possession (the “Debtor”) in the above-captioned
                                                16
                                                     chapter 11 case, and TableArt Inc. (“TableArt” and, collectively with the Debtor, the “Parties”)
                                                17
                                                     hereby stipulate, by and through their counsel, as follows:
                                                18
                                                                                                   RECITALS
                                                19
                                                                A.     WHEREAS, on February 28, 2019 (the “Petition Date”), the Debtor commenced
                                                20
                                                     the above-captioned case by filing a voluntary petition for relief under chapter 11 of title 11 of the
                                                21
                                                     United States Code (the “Bankruptcy Code”) in the United States Bankruptcy Court for the
                                                22
                                                     Northern District of California, San Francisco Division (the “Court”); and
                                                23
                                                                B.     WHEREAS, TableArt, as Lessee, is party to that certain real property lease
                                                24
                                                     (including all addenda thereto the “Original Master Lease”), dated as of August 29, 2014, with LA
                                                25
                                                     Wave LLC, as Lessor (the “Master Lessor”), for the property commonly known as 5242 W.
                                                26
                                                     Washington Blvd. in Los Angeles, California (the “Master Lease Property”), with a term
                                                27
                                                     commencing on September 1, 2014 and expiring on August 31, 2019; and
                                                28

                                               Case: 19-30232         Doc# 276     Filed: 12/23/19    Entered: 12/23/19 12:50:02       Page 1 of 6
                                                     176875.2
                                                 1              C.   WHEREAS, TableArt, as Lessee, and Master Lessor, as Lessor, are party to that

                                                 2 certain first amendment to real property lease (the “Master Lease Amendment” and, collectively

                                                 3 with the Original Master Lease, the “Master Lease”), pursuant to which the term of the Master

                                                 4 Lease was extended to August 31, 2024; and

                                                 5              D.   WHEREAS, the Debtor, as Sublessee, and TableArt, as Sublessor, are party to that

                                                 6 certain real property sublease dated as of December 11, 2014 (including all addenda thereto, the

                                                 7 “Sublease”) for the easternmost portion (consisting of approximately 2,900 square feet) of the

                                                 8 Master Lease Property (as more precisely defined in the Sublease, the “Premises”), with a term

                                                 9 commencing on December 15, 2014 and expiring on August 31, 2019; and
                                                10              E.   WHEREAS, the Debtor, as Sublessor, and Light & Green, LLC (the “Light &
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11 Green”), as Sublessee, are party to that certain real property sublease dated as of August 15, 2017
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12 (including all addenda thereto, the “Sub-Sublease”) for the Premises, with a term commencing on
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                13 August 1, 2017 and expiring on August 31, 2019; and

                                                14              F.   WHEREAS, the terms of the Master Lease are incorporated into the Sublease

                                                15 pursuant to Section 6.3 of the Sublease and the terms of the Sublease are incorporated into the

                                                16 Sub-Sublease pursuant to Section 6.3 of the Sub-Sublease; and

                                                17              G.   WHEREAS, (a) pursuant to Section 7.1 of the Sub-Sublease, Debtor assigned and

                                                18 transferred to TableArt Debtor’s interest in the Sub-Sublease and (b) pursuant to Section 7.2 of the

                                                19 Sub-Sublease, Debtor agreed that, following a default by Debtor, TableArt was authorized to

                                                20 “receive and collect, directly from [Light & Green], all Rent owing and to be owed under” the

                                                21 Sub-Sublease; and

                                                22              H.   WHEREAS, under the Sublease, Debtor was obligated to pay TableArt for the

                                                23 months January 2018 through August 2019: (a) base rent in the monthly amount of $6,691.15 (the

                                                24 “Sublease Base Rent”), (b) Utilities Expenses in excess of the Base Amount (each as defined in

                                                25 the Sublease) (“Sublessee’s Utilities Expenses Obligations”), and (c) Sublessee’s Share of any

                                                26 increase in Net Fees (each as defined in the Sublease) that TableArt was required to pay the

                                                27 Master Lessor under the Master Lease (“Sublessee’s Net Fees Obligations”); and

                                                28

                                               Case: 19-30232        Doc# 276   Filed: 12/23/19    Entered: 12/23/19 12:50:02       Page 2 of 6
                                                     176875.2                                        2
                                                 1              I.    WHEREAS, Debtor did not pay TableArt the Sublease Base Rent or any additional

                                                 2 rent owed under the terms of the Sublease for January 2019 or any subsequent month; and

                                                 3              J.    WHEREAS, Light & Green did not pay the Debtor any base rent or any other

                                                 4 amount owed under the terms of the Sub-Sublease since at least the Petition Date; and

                                                 5              K.    WHEREAS, the terms of the Sublease and the Sub-Sublease have expired; and

                                                 6              L.    WHEREAS, Light & Green remains in possession of the Premises; and

                                                 7              M.    WHEREAS, TableArt asserts an administrative expense priority claim against the

                                                 8 Debtor’s estate for all outstanding Rent (as defined in the Sublease) (including, without limitation,

                                                 9 all Base Rent, Sublessee’s Utilities Expenses Obligations, and Sublessee’s Net Fees Obligations)
                                                10 and any and all other amounts owing under the Sublease related to the period from the Petition
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11 Date to the present; and
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12              N.    WHEREAS, TableArt is holding a security deposit made by the Debtor to secure
       LOS ANGELES, CALIFORNIA 90067
           TELEPHONE: 310-407-4000




                                                13 its obligations under the Sublease in the amount of $13,382.30 (the “Sublease Security Deposit”);

                                                14 and

                                                15              O.    WHEREAS, TableArt is holding a security deposit made by Light & Green to

                                                16 secure its obligations under the Sub-Sublease in the amount of $13,050.00 (the “Sub-Sublease

                                                17 Security Deposit” and, together with the Sublease Security Deposit, the “Security Deposits”); and

                                                18              P.    WHEREAS, the Parties wish to modify the stay imposed by section 362(a) of the

                                                19 Bankruptcy Code (the “Automatic Stay”) to the extent necessary to permit TableArt to: (a) apply

                                                20 the Sublease Security Deposit to the Debtor’s outstanding obligations under the Sublease, (b)

                                                21 enforce the terms of the Sub-Sublease against, and collect outstanding rent and other obligations

                                                22 owed under the Sub-Sublease directly from, Light & Green, and (c) apply Sub-Sublease Security

                                                23 Deposit to Light & Green’s outstanding obligations under the Sub-Sublease.

                                                24              NOW THEREFORE, the Parties hereby stipulate and agree as follows:

                                                25              1.    TableArt may apply the Sublease Security Deposit to reduce the Debtor’s

                                                26 outstanding obligations under the Sublease.

                                                27              2.    TableArt may collect directly from Light & Green any and all amounts owed by

                                                28 Light & Green under the terms of the Sub-Sublease.

                                               Case: 19-30232        Doc# 276    Filed: 12/23/19    Entered: 12/23/19 12:50:02      Page 3 of 6
                                                     176875.2                                         3
                                                 1              3.   TableArt may apply the Sub-Sublease Security Deposit to reduce Light & Green’s

                                                 2 outstanding obligations under the Sub-Sublease.

                                                 3              4.   The Automatic Stay is hereby modified to the extent necessary to permit TableArt

                                                 4 to take the actions described in Paragraphs 1-3 above.

                                                 5              5.   The Parties reserve all of their respective rights with regard to TableArt’s asserted

                                                 6 administrative expense priority claim; provided, however, that any and all amounts (a) collected

                                                 7 by TableArt from Light & Green on account of amounts due and owing from Light & Green under

                                                 8 the Sub-Sublease and (b) from the Security Deposits applied by TableArt shall reduce TableArt’s

                                                 9 ultimate administrative expense priority claim on a dollar-for-dollar basis.
                                                10    Dated: December 23, 2019                  KLEE, TUCHIN, BOGDANOFF & STERN LLP
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12                                              By: /s/ Ariella T. Simonds
       LOS ANGELES, CALIFORNIA 90067




                                                                                                    Ariella T. Simonds
           TELEPHONE: 310-407-4000




                                                13
                                                                                                      Counsel for TableArt Inc.
                                                14

                                                15
                                                      Dated: December 23, 2019                  FINESTONE HAYES LLP
                                                16

                                                17
                                                                                                   /s/ Stephen D. Finestone
                                                18                                                 Stephen D. Finestone
                                                                                                   Jennifer C. Hayes
                                                19
                                                                                                   Counsel for the Debtor
                                                20

                                                21

                                                22
                                                     SO ORDERED this ____ day of _______, 2020
                                                23

                                                24

                                                25                                                  HONORABLE HANNAH L. BLUMENSTEIL
                                                                                                     UNITED STATES BANKRUPTCY JUDGE
                                                26

                                                27

                                                28

                                               Case: 19-30232        Doc# 276    Filed: 12/23/19     Entered: 12/23/19 12:50:02        Page 4 of 6
                                                     176875.2                                          4
                                                 1 STATE OF CALIFORNIA                   )
                                                                                         )
                                                 2 CITY OF LOS ANGELES                   )
                                                           I, Shanda D. Pearson, am employed in the city and county of Los Angeles, State of California.
                                                 3
                                                   I am over the age of 18 and not a party to the within action; my business address is 1999 Avenue of the
                                                            th
                                                 4 Stars, 39 Floor, Los Angeles, California 90067.
                                                           On December 23, 2019, I caused to be served the following document in the manner stated
                                                 5 below:

                                                 6                 •   STIPULATION AND [PROPOSED] ORDER MODIFYING THE
                                                                       AUTOMATIC STAY
                                                 7
                                                                  TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):
                                                 8                Pursuant to controlling General Orders and LBR, the foregoing document was served by the
                                                 9                court via NEF and hyperlink to the document. On December 23, 2019, I checked the
                                                                  CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the
                                                10                following persons are on the Electronic Mail Notice List to receive NEF transmission at the
                                                                  email addresses stated below.
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11                (BY MAIL) I am readily familiar with the firm’s practice of collection and processing
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                12                correspondence for mailing. Under that practice it would be deposited with the U.S. Postal
       LOS ANGELES, CALIFORNIA 90067




                                                                  Service on that same day with postage thereon fully prepaid at Los Angeles, California, in
           TELEPHONE: 310-407-4000




                                                13                the ordinary course of business. I am aware that on motion of the party served, service is
                                                                  presumed invalid if postal cancellation date or postage meter date is more than one day after
                                                14                date of deposit for mailing in affidavit.

                                                15                (BY OVERNIGHT DELIVERY) By sending by FedEx and/or USPS Express Mail to the
                                                                  addressee(s) as indicated on the attached list.
                                                16
                                                                  (BY EMAIL) I caused to be served the above-described document by email to the parties
                                                17                indicated on the attached service list at the indicated email address.

                                                18                (PERSONAL DELIVERY) I arranged for service on the following persons and/or entities
                                                                  by personal delivery.
                                                19

                                                20           I declare under penalty of perjury, under the laws of the State of California and the United
                                                     States of America that the foregoing is true and correct.
                                                21
                                                                Executed on December 23, 2019 at Los Angeles, California.
                                                22
                                                                                                     /s/ Shanda D. Pearson
                                                23                                                   Shanda D. Pearson

                                                24

                                                25

                                                26

                                                27

                                                28

                                               Case: 19-30232          Doc# 276    Filed: 12/23/19     Entered: 12/23/19 12:50:02         Page 5 of 6
                                                     176875.2                                            5
                                                 1 TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF):

                                                 2       •      Mikel R. Bistrow mikel.bistrow@dinsmore.com, caron.burke@dinsmore.com
                                                         •      Christopher Celentino chris.celentino@dinsmore.com, caron.burke@dinsmore.com
                                                 3       •      Gail Lin Chung GL@outtengolden.com, gail.lin@yahoo.com
                                                         •      David J. Cook cook@squeezebloodfromturnip.com
                                                 4       •      Terri H. Didion terri.didion@usdoj.gov, patti.vargas@usdoj.gov
                                                         •      Leonardo D. Drubach leo@9000Law.com
                                                 5       •      Trevor Ross Fehr trevor.fehr@usdoj.gov
                                                         •      John D. Fiero jfiero@pszjlaw.com, ocarpio@pszjlaw.com
                                                 6       •      Stephen D. Finestone sfinestone@fhlawllp.com
                                                         •      Steven T. Gubner sgubner@ebg-law.com, ecf@ebg-law.com
                                                 7       •      Laurie Hager lhager@sussmanshank.com
                                                         •      Robert G. Harris rob@bindermalter.com
                                                 8       •      Jennifer C. Hayes jhayes@fhlawllp.com
                                                         •      Kristen G. Hilton Khilton@sussmanshank.com, Jbolstad@sussmanshank.com
                                                 9       •      Gary M. Kaplan gkaplan@fbm.com, calendar@fbm.com
                                                         •      Eric M. Kyser ekyser@martynlawfirm.com, admin@martynlawfirm.com
                                                10       •      Michael Lauter mlauter@sheppardmullin.com
                                                         •      Kyle Mathews kmathews@sheppardmullin.com
1999 AVENUE OF THE STARS, THIRTY-NINTH FLOOR




                                                11       •      Krikor J. Meshefejian kjm@lnbyb.com
    KLEE, TUCHIN, BOGDANOFF & STERN LLP




                                                         •      June Monroe june@rjlaw.com, shelly@rjlaw.com
                                                12
       LOS ANGELES, CALIFORNIA 90067




                                                         •      Office of the U.S. Trustee / SF USTPRegion17.SF.ECF@usdoj.gov
           TELEPHONE: 310-407-4000




                                                         •      Jason Rosell jrosell@pszjlaw.com, sshoemaker@pszjlaw.com
                                                13       •      Ryan A. Witthans rwitthans@fhlawllp.com
                                                         •      Kaipo K.B. Young KYoung@BL-Plaw.com
                                                14

                                                15 SERVED VIA U.S. MAIL:
                                                     Armanino, LLP
                                                16   12657 Alcosta Blvd., Suite 500
                                                     San Ramon, CA 94583
                                                17
                                                     James Beriker
                                                18   220 Shaw Rd.
                                                     South San Francisco, CA 94080
                                                19
                                                     David S. Catuogno
                                                20   K&L Gates LLP
                                                     1 Newark Center, 10th Fl.
                                                21   Newark, NJ 07102

                                                22 Daniel M. Eliades
                                                     K&L Gates LLP
                                                23   1 Newark Center, 10th Fl.
                                                     Newark, NJ 07102
                                                24
                                                     Gail C. Lin
                                                25   Outten & Golden LLP
                                                     One California Street, Suite 1250
                                                26   San Francisco, CA 94111

                                                27 Pachulski Stang Ziehl & Jones LLP
                                                     150 California St., 15th Floor
                                                28   San Francisco, CA 94111-4500


                                               Case: 19-30232         Doc# 276     Filed: 12/23/19     Entered: 12/23/19 12:50:02       Page 6 of 6
                                                     176875.2                                            6
